Citation Nr: 0704067	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


 
 
 
 
INTRODUCTION

The veteran served on active duty from July 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals (or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that the veteran was not 
competent to handle disbursement of VA funds.


FINDING OF FACT

Despite suffering from a disabling psychiatric disorder and 
the residuals of a cerebrovascular accident, the veteran does 
not lack the mental capacity to contract or manage his own 
affairs including disbursement of funds without limitation.  


CONCLUSION OF LAW

The veteran is mentally competent for VA benefit  purposes.  
38 C.F.R. § 3.353 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his attorney contend, in substance, that the 
veteran is competent for VA benefit purposes.  Because this 
claim on appeal is being granted, VA's statutory duties to 
notify and assist are deemed fully satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  The pertinent VA regulatory 
provision essentially provides that rating agencies are 
authorized to make official determinations of incompetency 
for VA purposes.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, a determination of incompetency will not be 
made without a definite expression regarding the question by 
the responsible medical authorities.  Where there is 
reasonable doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency.  Whenever it is proposed to make an 
incompetency determination, the beneficiary will be notified 
of the proposed action and the right to a hearing.  38 C.F.R. 
§ 3.353 (2006). 

Determinations relevant to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  38 C.F.R. § 3.353 (2006). 

In this case, the veteran was granted service connection for 
an anxiety reaction by a January 1970 RO decision.  Based on 
the review of contemporaneous medical evidence of record, a 
disability evaluation of 30 percent was assigned for the 
disorder effective in October 1969.  By an April 2002 RO 
decision, the evaluation assigned for this disability was 
increased to 50 percent disabling, effective in August 2001, 
and this disorder was ultimately (in or about August 2003) 
recharacterized as post traumatic stress disorder (PTSD).  

In May 2004, the RO proposed that the veteran be deemed 
incompetent for VA benefits purposes.  This proposal was 
based primarily on the review of an April 2004 VA psychiatric 
examination wherein the examiner stated his opinion that due 
to the residuals of a cerebrovascular accident - suffered in 
July 2003 - and behavior observed during the examination, the 
veteran was not capable of managing his benefit payments in 
his own best interests.  The examiner pointed out that the 
veteran had significant difficulty following directions and 
object naming.  

It is noted that as a result of the examination, the veteran 
was diagnosed with a mood disorder secondary to the stroke, 
and PTSD, and a Global Assessment of Functioning Scale (GAF 
Scale) of 40 was attributed to the stroke residuals which, 
according to the DSM-IV, contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 65 was given for the 
manifestations of the veteran's PTSD, which contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. 

In conjunction with 38 C.F.R. § 3.353 the veteran was 
properly notified, by a letter dated in May 2004, of this 
proposal and his right to a personal hearing, and in the 
currently appealed August 2004 decision, the RO made the 
determination that the veteran was incompetent for VA 
benefits.  

The relevant evidence of record includes, in addition to the 
above-discussed VA psychiatric examination, private medical 
records and VA records.  The report of an April 2004 VA 
neurologic examination indicates that the veteran had near 
global aphasia, and that he communicated with gestures and 
grunts with only an occasional formed word.  The veteran was 
alert on neurological testing, but it was noted that he had 
limited comprehension.  

In a June 2004 letter, P. G. Moorthy, M.D., a neurologist, 
indicated that he was treating the veteran for stroke 
seizures and aphasia, and that he was mentally capable to 
make decisions on his finances.  In another letter dated in 
June 2004, Molly Polasky, M.A., indicated that she provided 
speech therapy for the veteran from July 2003 to May 2004 and 
that he was able to read and comprehend multiple full-length 
paragraphs, complete basic math problems accurately, and 
write his full name and address as well as labels for objects 
and pictures.  She also noted that the veteran was able to 
convey his wants and needs through a combination of speech, 
gestures, and writing, including to unfamiliar listeners in 
social, leisure, and emergency situations.  Ms. Polasky 
related that these abilities indicated that the veteran 
should fully be able to manage his VA benefit check to 
include depositing it into an account, writing checks, and 
explaining to bank tellers the types of transactions he would 
like to complete.  Finally, she stated that the veteran 
suffered from aphasia, a language based disorder, which makes 
communicating his intact thoughts and ideas difficult, but 
did not affect his intelligence or ability to think 
rationally or clearly.  

In a July 2004, letter Dennis V. Humphries, M.D. indicated 
that the veteran has been his patient since 1985, and that he 
last saw him in June 2004.  He indicated that at that time he 
felt that the veteran was competent to handle any personal 
matters necessary to take care of himself.  

In a January 2005 letter, Mimi Block, M.S., the Head of 
Clinical Services at the University of Michigan Residential 
Aphasia Program, indicated that the veteran attended the 
program from September to November 2004, and that at the end 
of the session was highly competent to perform the functional 
tasks of daily life.  She related that, among other things, 
his reading comprehension was at the paragraph level which 
enabled him to interpret billing statements, that his concept 
of money was intact, and that as such, he was able to write 
checks and address envelopes.  Ms. Block also noted that the 
veteran's communication had improved and that he learned to 
use compensatory modalities successfully to enhance his 
messages.  She concluded the letter by stating that the 
veteran had a plethora of strengths in spite of his aphasia, 
and was obviously very capable of handling his monthly check 
and daily life tasks when given the opportunity.  

A VA peripheral nerves examination was accomplished in March 
2005, the report of which indicates that the veteran's 
understanding of questions had improved to a limited degree 
since a similar examination conducted by the same examiner in 
April 2004 (discussed above).  The examiner noted that the 
veteran still did not understand the vast majority of what 
was said to him and still spoke with single words and non-
grammatical phrases.  

Finally, in an August 2005 letter, Angel Ball, Ph.D. (a 
professor of neurolinguistics at the University of 
Cincinnati), indicated that the veteran participated in a 
clinical aphasia group therapy trial in the Spring and Summer 
of 2005, and that he did well on a pertinent test 
administered (above average for normal healthy adults).  It 
was noted that his responses were quick and that he attended 
well to the task, and that he essentially did not have low 
cognitive skills.  The professor indicated that the veteran 
participated easily in projects undertaken, and understood 
what was expected of him. 

Resolving all doubt in the veteran's favor, the Board finds 
that the evidence of record in this case establishes that the 
veteran is able to manage his own affairs.  Although the 
April 2004 VA psychiatric examination report indicates that 
he was incompetent for VA benefit purposes, subsequent 
evidence, specifically the June 2004 letter from Dr. Moorthy, 
who treated the veteran for his stroke residuals, and the 
July 2004 from Dr. Humphries, who appears to be the veteran's 
primary care doctor, indicates that the veteran is competent 
to handle his VA benefits.  In addition, at least four 
different professionals specializing in treating aphasia 
indicated that the veteran was competent to manage his VA 
benefits, including Ms. Polasky, who provided speech therapy 
for ten months, and two who tested and/or observed the 
veteran in conjunction with therapy programs he attended, 
including in August 2005.     

In any event, when the April 2004 VA psychiatric examination 
report, as well as the April 2004 neurologic report (which 
indicated that the veteran had limited comprehension) and 
March 2005 VA examination report (which appears to suggest 
only little improvement since the April 2004 neurologic 
examination), is viewed in light of these private medical 
records, they do not constitute clear and convincing evidence 
of incompetency.  Not only does the most recent evidence 
leave a doubt as to whether the veteran is incompetent, it 
demonstrates that he is, in fact, competent for VA purposes.  

It is important to again point out that under the applicable 
regulation, unless the medical evidence is clear, convincing 
and leaves no doubt as to the person's incompetency, a 
determination of incompetency will not be made without a 
definite expression regarding the question by the responsible 
medical authorities; and, where there is reasonable doubt as 
to whether the beneficiary is capable of administering his 
funds, such doubt will be resolved in favor of competency.  
38 C.F.R. § 3.353 (2006). 

In sum, in this case the evidence of record leads the Board 
to conclude that the veteran has the mental capacity to 
manage his own affairs in a responsible manner, including the 
disbursement of funds without limitation.  As such, his 
appeal is granted.  


ORDER

The veteran is competent for VA benefits purposes. 



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


